Citation Nr: 0727659	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-29 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than October 21, 
2002, for the grant of service connection for asthma.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had active military service from July 1956 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO granted service 
connection for asthma and assigned a 30 percent evaluation 
therefor, effective October 21, 2002.  The veteran testified 
before the undersigned at a hearing held at the RO in 
September 2006. 

The Board notes that in October 2006, shortly following his 
travel Board hearing, the veteran submitted another VA Form 9 
on which he checked the box indicating that he desired a 
Board hearing to be conducted in Washington, DC.  He did not 
refer to any dissatisfaction with the September 2006 hearing, 
or otherwise address why or whether he desired a new hearing.

Pursuant to 38 C.F.R. § 20.700, "A hearing on appeal will be 
granted if an appellant, or an appellant's representative 
acting on his or her behalf, expresses a desire to appear in 
person."  38 C.F.R. § 20.700(a) (emphasis added).  See also 
38 C.F.R. § 20.703 (referring to "a" hearing before the 
Board).  In this case, the veteran requested, and was 
afforded a Board hearing in September 2006, during which he 
presented testimony on the earlier effective date issue 
currently before the Board.  Since the hearing, no other 
issue has been developed for appellate review or otherwise 
raised to which the October 2006 hearing request could apply.  
Inasmuch as 38 C.F.R. § 20.700 provides for entitlement to 
only one hearing on appeal, and as the veteran attended a 
Board hearing in his appeal one month prior to his October 
2006 request, the Board finds that remand of the case to 
afford the veteran another Board hearing is not warranted.

The July 2003 rating decision also denied service connection 
for emphysema.  In a February 2006 decision, the Board denied 
service connection for that disorder.  Consequently, the only 
issue remaining on appeal is that listed on the title page of 
this action.  

FINDINGS OF FACT

1.  The veteran was discharged from service in February 1958.

2.  A claim, formal or informal, for service connection for 
asthma was not received by VA prior to October 21, 2002.

3.  Service connection for asthma was granted in July 2003, 
with an assigned effective date for the grant of service 
connection of October 21, 2002.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
October 21, 2002, for the grant of service connection for 
asthma have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 3.159, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The Court further held, however, that assuming notice 
has been properly tailored to the application presented, once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, 38 U.S.C.A. § 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated.  Id. at 490.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as to the underlying service connection claim in a 
November 2002 correspondence, and the claim was, in any 
event, substantiated when service connection was granted in 
July 2003.  The record further reflects that the veteran has 
received the notice to which he is entitled under 38 U.S.C.A. 
§§ 5103A and 7105.  

While the November 2002 letter did not advise the veteran of 
the information and evidence necessary to substantiate his 
earlier effective date claim, the RO provided him with the 
requisite notice in an October 2004 correspondence, and 
readjudicated his effective date claim in a December 2004 
rating decision.  In March 2006, the RO again provided him 
with 38 U.S.C.A. § 5103(a)-compliant notice as to his earlier 
effective date claim, and additionally provided notice as to 
establishing the proper initial rating.  His claim was again 
readjudicated in a September 2006 supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-
77 (2006) (a statement of the case or supplemental statement 
of the case can constitute a readjudication decision that is 
a satisfactory remedial measure for a timing deficiency).

To the extent that VA erred in not providing full 38 U.S.C.A. 
§ 5103(a)-compliant notice to the veteran until after the 
July 2003 rating decision from which the appeal originates, 
see generally Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Board finds that the presumption of prejudice flowing 
from any such error has been rebutted.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding that 
any error in a 38 U.S.C.A. § 5103(a) notice, including as to 
timing, should be presumed prejudicial, and that VA has the 
burden of rebutting this presumption); Dunlap v. Nicholson, 
21 Vet. App. 112, 118-19 (2007) (noting error in the failure 
to provide full 38 U.S.C.A. § 5103(a) notice as to the 
effective date and initial rating elements of the underlying 
service connection claim).  The Board notes in this regard 
that the veteran was provided 38 U.S.C.A. § 5103(a)-compliant 
notice in October 2004, that the statement of the case and 
supplemental statements of the case provided him with the 
appropriate law and regulations, and that he has had ample 
opportunity to supplement the record following the October 
2004 and March 2006 notices.  The record shows that he has 
actively participated in presenting arguments in support of 
his claim, including through testimony in September 2006.  
The veteran has demonstrated that he is well aware of the 
information and evidence necessary to substantiate his claim, 
and the Board concludes that any timing error in this case 
did not preclude him from effectively participating in the 
processing of the claim.  

Moreover, the Board finds that the duty to assist provisions 
of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 have been met in 
this case.  All relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  The record includes the veteran's 
service medical records, private medical records for November 
1998 to January 2003 (including from Drs. J. Boyd, J. 
Ingalls, and L. Loreman), and VA treatment records for March 
2003 to August 2006.

The veteran has recently referred to treatment by a Dr. 
Janssen.  In an October 2006 statement, he also reported that 
he was seen that month at a VA medical facility.  Notably, 
however, he has not authorized VA to obtain records from Dr. 
Janssen, despite being provided several times with the 
appropriate forms for doing so.  Nor is it clear whether Dr. 
Janssen's records are relevant.  In any event, and as will be 
discussed in further detail below, any records held by that 
physician, as they necessarily would be received after 
October 2002, could not establish a date of claim in this 
case earlier than October 21, 2002.  The same is true with 
respect to any VA treatment records for October 2006, in that 
those records would relate to a date far after October 2002.  
Any records held by Dr. Janssen or VA for 2006 therefore are 
not pertinent to this claim, and need not be obtained prior 
to adjudication of this appeal. 

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his earlier effective date claim.  
Consequently, the Board will proceed to adjudicate the issue 
on appeal based upon the evidence currently of record.

Factual background

The service medical records show the veteran was hospitalized 
in January 1958 for bronchial asthma.  His asthma was 
considered to have existed prior to service without 
aggravation therein, and the veteran was not considered a 
good candidate for further military service.  The service 
records are silent for any mention of advice given regarding 
potential entitlement to VA benefits.  According to his DD 
Form 214, the veteran was discharged by reason of pre-service 
physical disability.

Following the veteran's discharge, the record is entirely 
silent for any communication from him or any representative 
concerning asthma or other respiratory disability until 
October 21, 2002.  The only communications of record prior to 
that date concern the veteran's requests for, and receipt of, 
education benefits.

On October 21, 2002, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation and/or Pension, 
requesting service connection for asthma.  He indicated on 
the form that he had not previously filed a claim for 
benefits from VA.  Included with his application was the 
report of private pulmonary function testing performed on 
October 11, 2002, along with a prescription note from Dr. 
Ingalls's office, both of which essentially indicate that the 
veteran had restrictive asthma.

Following the October 2002 application, private medical 
records for November 1998 to January 2003, and VA treatment 
records for March 2003 to August 2006, were added to the 
file.  The treatment records confirm that the veteran has 
asthma, and the private records document treatment for the 
disorder since at least 1999.

In a July 2003 rating decision, and based on the opinion of a 
February 2003 VA examiner, the RO granted service connection 
for asthma.  The RO assigned the disorder a 30 percent 
evaluation, effective October 21, 2002.  

In several statements on file, and at his September 2006 
hearing, the veteran admits that he first filed a claim 
seeking service connection for asthma on October 21, 2002.  
He believes he nevertheless is entitled to an earlier 
effective date in this case because he acted on the opinion 
of a service physician who advised him that he was not 
entitled to VA benefits for his asthma, and who suggested 
that he not file a claim with VA.  The veteran contends that 
his detrimental reliance on the physician's advice entitles 
him to an effective date consonant with the date he was 
hospitalized for asthma in 1958.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2006).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2006).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2006).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the date of VA outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim when the report of such treatment or examination 
relates to a disability for which increased compensation is 
sought.  38 C.F.R. § 3.157(b)(1).  

The date of receipt of evidence from a private physician or a 
lay person will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable possibility 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  

The veteran was discharged from service in February 1958 for 
physical disability (presumably the bronchial asthma) 
considered at the time to have pre-existed service.  The 
service medical records are silent for any reference to an 
intention by the veteran to file a claim for VA benefits.  
Following discharge, no communication was received from the 
veteran or any representative seeking service connection for 
asthma, or for any other disability, until October 21, 2002.  
Nor is there any document on file received prior to October 
21, 2002, which can otherwise be construed as a claim for 
service connection for asthma.  The veteran admits that he 
did not file a claim seeking service connection for asthma 
until his October 2002 application.  

Although there are private medical records which document 
treatment for asthma at least since 1999, none of those 
records can be accepted as an informal claim under 38 C.F.R. 
§ 3.157, because service connection for asthma had not been 
allowed or denied prior to the July 2003 rating decision.  
Even if 38 C.F.R. § 3.157 were for application, and the 
private records could be accepted as informal claims, those 
records were received either contemporaneous with or after 
the October 21, 2002, claim.  They consequently could not 
establish an earlier date of claim under 38 C.F.R. 
§ 3.157(b)(2).  The same is true with respect to the VA 
treatment records on file, which reflect treatment for asthma 
well after the October 2002 claim was filed.

The Board acknowledges the veteran's contention that he 
relied to his detriment on the advice given by a service 
physician to not file a claim.  Even if true, the Court has 
held that, even where a government employee provides 
inaccurate information regarding entitlement to benefits, 
"the remedy for such an alleged obligation cannot involve 
payment of benefits where the statutory eligibility 
requirements for those benefits are not met."  Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994); see McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 
414, 424 (1990)).  Consequently, any advice the veteran may 
have received from the service physician does not serve to 
establish an earlier date of claim in this case.

In short, following the veteran's discharge from service, a 
claim, formal or informal, of service connection for asthma 
was not received by VA prior to October 21, 2002, decades 
following service.  The VA and private medical records on 
file may not be accepted as informal claims under 38 C.F.R. 
§ 3.157, and his reliance on any advice given by a service 
physician does not establish an earlier date of claim in this 
case.  The Board accordingly concludes that the date of claim 
for service connection for asthma in this case is October 21, 
2002.

The Board acknowledges that the post-service medical evidence 
on file documents treatment for asthma since at least 1999.  
Even assuming, however, that entitlement to service 
connection for asthma arose prior to October 2002, because 
the proper effective date for service connection is the later 
of the date of claim or the date entitlement arose, and 
because the date of claim in this case is October 21, 2002, 
the veteran is not entitled to an effective date earlier than 
October 21, 2002.

The Board therefore concludes that the preponderance of the 
evidence is against the claim, and that the claim for an 
earlier effective date for the grant of service connection 
for asthma is denied.


ORDER

Entitlement to an effective date earlier than October 21, 
2002, for the grant of service connection for asthma is 
denied.





____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


